 



AGREEMENT

 

COME NOW, Shepherd’s Finance, LLC, a Delaware limited liability company
registered to do business in the state of Florida (“Lender”), Lex Partners II,
LLC, a Florida limited liability company (“Lex”) (Lex is hereafter referred to
as the “Borrower”), along with 1333 Vista Drive LLC, LLC, a Florida limited
liability company (“Buyer”), who hereby state and agree as follows:

 

WHEREAS, Lender previously provided a first mortgage construction loan financing
to the Borrower of that certain real property located at 1333 Vista Drive,
Sarasota FL 34239, legally described per the attached Exhibit “A” (the “Vista
Property”), as more fully described in the promissory note, construction loan
agreement, mortgage, and other loan documents related to this Loan (the “Vista
Loan”);

 

WHEREAS, Lex has executed and delivered to Buyer a deed to the Vista Property;

 

WHEREAS, Lex and Buyer have formed a joint venture or other business arrangement
to jointly complete the construction of the home on the Vista Property;

 

NOW, THEREFORE, the parties do hereby stipulate and agree as follows:

 

1. The above recitals to this Agreement are fully incorporated herein by this
reference thereto with the same force and effect as though restated herein.    
2. Buyer acknowledges that after its purchase of the Vista Property that the
Vista Loan shall still be in the name of Lex, as the Borrower. Buyer
acknowledges and authorized Lender to continue to advance funds to Buyer, Lex or
the general contractor on the job per the terms of the original loan documents
forming the Vista Loan. Buyer acknowledges he will be enriched by the advances
made to pay for ongoing construction of the single family residence on the Vista
Property.     3. At the closing of the Buyer’s purchase of the Vista Property,
Buyer and Lex shall cause all past due interest to be paid current. As of June
10, 2016, the amount of past due interest is $130,985.43, with a per diem amount
thereafter equal to $1,185.44.     4. At said closing, Buyer shall further enter
into a separate Interest Escrow Account Agreement, and in so doing, deposit the
sum of $96,553.08 into an interest account, said funds to be applied to interest
accruing on the Vista Loan subsequent to the closing. This amount of interest
approximately equals three (3) months of interest, although the actual amount of
interest shall vary based on the principal amount due and the actual interest
rate. Upon demand the Buyer shall pay interest installments up to a total of an
additional $57,873.76 once the interest escrow has been exhausted. These
payments shall be made by check, and if not, by reverse ACH hereby authorized by
Buyer. If more interest is due after the interest escrow is exhausted and the
above interest payments from Buyer are used, Lender shall be authorized to
receive interest payments from Lex. Failure by Lex to make interest payments to
Lender in accordance with the Vista Loan documents will result in the loan
defaulting, and Lender will act accordingly.

 

Entered into the above stated date by and between:

 

LEX PARTNERS II, LLC         By: /s/ Steven Hanson   Print Name: Steven Hanson  
  Manager         1333 VISTA DRIVE, LLC         By: /s/ Dennis Nickerson   Print
Name: Dennis Nickerson     Manager         SHEPHERDS’S FINANCE, LLC         By:
/s/ Daniel M. Wallach   Print Name: Daniel M. Wallach     Manager  

 

  1 

  

